Citation Nr: 0712332	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran has made several statements that he is 
unemployable as a result of his service-connected PTSD.  The 
veteran is in receipt of nonservice-connected disability 
benefits based on a rating decision dated in May 2000.  As 
the issue of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) has not been 
developed or certified on appeal, it is referred to the RO 
for such further action as may be necessary.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by such symptoms as 
recurrent flashbacks, intrusive thoughts, anxiety, occasional 
difficulty sleeping, and lack of motivation.

2.  The veteran's PTSD is not manifested by such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Provide Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.  His claim was substantiated in 
November 2001 when he was granted entitlement to service 
connection for PTSD, assigned a 30 percent rating and 
assigned an effective date.  The veteran had not sought a 
specific disability rating or a particular effective date as 
a part of his original claim.  As a result of the grant of 
service connection and the assignment of a specific 
disability rating and effective date, section 5103(a) notice 
was no longer required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).

The veteran expressed disagreement with the disability rating 
assigned and was issued a statement of the case (SOC) in that 
regard in November 2003.  He appealed the decision in January 
2004.  

The veteran's claim underwent additional development.  The RO 
wrote to him in February 2005.  The veteran was advised of 
the evidence necessary to establish entitlement to a higher 
rating.

The veteran's claim was re-adjudicated in March 2005.  He was 
issued a supplemental statement of the case (SSOC) that 
considered the additional evidence of record and explained to 
the veteran why his claim was denied.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  The veteran 
submitted several statements and additional evidence in 
support of his claim.  The veteran was afforded two VA 
examinations.  He declined to have a hearing in this case.  
Neither the veteran he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.

I.  Background

The veteran served on active duty from March 1969 to May 
1970.  He was stationed at the U. S.  Naval Support Facility, 
in Danang, Vietnam, from March 1969 to May 1970.  He worked 
in supply at the facility.  

The veteran originally sought entitlement to service 
connection for several unrelated issues beginning in 1995.  
Associated with the claims folder are private treatment 
records from several sources, dated from November 1988 to 
October 1995, as well as VA treatment records for the period 
from September 1994 to January 1996.  The records reflect 
that the veteran was diagnosed with infection with the human 
immunodeficiency virus (HIV) in 1988.  This was, and 
continues to be, his primary health issue.

The private and VA records do not provide a diagnosis of 
PTSD.  There is a VA consult for a substance abuse program, 
dated in May 1995, that reported the veteran as having some 
symptoms of PTSD.

Associated with the claims folder are records from the Social 
Security Administration (SSA).  The records were received in 
February 1996.  The veteran was determined to be disabled 
from August 1994.  The primary condition was HIV positive 
with Kaposi's sarcoma (KS), and the secondary condition was 
depression.

A SSA psychological examination report, dated in December 
1994, reviewed the veteran's employment history.  The veteran 
had been employed up to August 1994.  He had been working as 
a car salesman when he was let go.  The veteran was said to 
have begun working pottery and teaching it in Florida.  It is 
not clear from the report when this occurred but it appears 
to be approximately in the 1980's.  The report also noted 
that the veteran expressed himself through his painting and 
that he had tried to support himself through the sales of his 
paintings.  The veteran was diagnosed with undifferentiated 
somatoform disorder with anxiety and depression as symptoms, 
but not features.  PTSD was not mentioned.  

The veteran submitted his claim for service connection for 
PTSD, and a nonservice-connected disability pension in March 
2000.  The veteran submitted a VA outpatient record, signed 
by a VA psychologist, Dr. T., and dated March 7, 2000.  
Dr. T. reported that the veteran continued to experience 
flashbacks and recurring thoughts from his experiences in 
Vietnam.  The veteran was given a Global Assessment of 
Functioning (GAF) score of 35 without any further 
explanation.  The veteran also submitted a statement from his 
VA primary care physician, Dr. A.  Dr. A said that the 
veteran was HIV positive, had a history of KS, and was under 
treatment for PTSD.  He said that, due to the progressive 
nature of his disease, he was unable to seek or hold any type 
of gainful employment.  

The veteran provided a statement and additional VA records in 
response to a request for evidence from the RO in April 2000.  
The veteran said that he did not socialize with anyone.  He 
kept mostly inside of his home and would leave to go the 
doctor or grocery store.  He said he had been unable to work 
since August 1994 due to his PTSD and had been receiving SSA 
benefits since then.  

The VA treatment records related to a period of treatment 
from December 1999 to March 2000, with several entries dated 
in March 2000.  The veteran was seen by a social worker and 
noted to be seeking treatment for PTSD in December 1999.  He 
was also taking anger management classes.  An entry dated in 
February 2000, and signed by Dr. T., noted that the veteran 
had found improvement with his motivation to working with his 
art.  The assessment was rule out PTSD and a GAF of 65 was 
assigned.  Dr. T. saw the veteran on March 7, 2000.  In this 
entry the veteran's drinking was discussed.  He was assessed 
as having PTSD and alcohol dependence.  He was again assigned 
a GAF score of 65.  The records also contain a copy of the 
March 7, 2000, note submitted by the veteran with his claim.  
This note focuses on the veteran's PTSD and shows a GAF of 
35.  The records contain no explanation for the two notes 
dated the same date and with such a dramatic difference in 
GAF scores.  

The veteran was afforded a VA examination in August 2001.  
The veteran complained of recurrent thoughts, dreams, and 
flashbacks related to his experiences in Vietnam.  He also 
said that he experienced episodes of irritability and anger, 
difficulty concentrating, and hypervigilance.  The veteran 
was noted to be twice divorced but that he maintained contact 
with his two children from his second marriage.  The veteran 
was able to maintain his activities of daily living and 
drive.  He lived with a roommate.  The examiner said that the 
veteran was alert and oriented times four.  He was dressed 
and groomed appropriately.  Thought processes were goal-
directed and the veteran denied any suicidal or homicidal 
ideation, intent, or plan.  He denied hallucinations or 
delusions.  The veteran's mood was described as nervous.  The 
examiner said that the veteran's affect was full range and 
appropriate.  There was no evidence of flight of ideas or 
ideas of reference.  The veteran's insight and judgment were 
said to be intact.  

The examiner stated that the veteran had symptoms with the 
criteria for a diagnosis of PTSD and that the symptoms 
appeared to mildly and moderately affect the veteran's 
occupational and social functioning.  The Axis I diagnoses 
were polysubstance abuse and PTSD.  The examiner provided a 
GAF score of 65.

The veteran was granted service connection for his PTSD in 
November 2001.  He was assigned a 30 percent disability 
rating.  The effective date for the grant of service 
connection and the 30 percent rating was established as the 
date of claim, March 30, 2000.

The veteran's notice of disagreement was received in July 
2002.  He said that he disagreed with the 30 percent rating 
and that his PTSD had gotten worse since the rating decision.  
He asked that the RO obtain his current treatment records.  
He also submitted copies of VA outpatient records dated in 
March and July 2002, respectively.

The entry from March 2002 noted the veteran's continued use 
of alcohol and of being depressed.  The veteran was said to 
tend to isolate himself and spend his days working on his 
pottery.  The assessment was major depressive disorder (MDD), 
alcohol abuse, and PTSD.  A GAF of 50 was assigned.  In July 
2002 the veteran expressed that he was easily distracted by 
thoughts of events in Vietnam.  He was also anxious about 
taking medications for his HIV.  The assessment was PTSD and 
adjustment disorder.  Again, a GAF of 50 was assigned.

The veteran submitted additional VA records, for the period 
from July 2002 to December 2002, in December 2002.  The 
veteran was noted to have difficulty in accepting his HIV 
status.  He also had struggles with intrusive thoughts about 
Vietnam and had difficulty sleeping at times.  His GAF was 
55.  The veteran was seen twice in December.  The nurse 
practioner reported that the veteran had feelings of 
depression, intrusive thoughts, and difficult sleeping.  The 
veteran continued to work on his pottery at home but had no 
other social outlets.  His GAF was listed as 50.  The 
veteran's psychologist also saw him in December.  Dr. T. said 
that the veteran was considering joining a yoga class at the 
Vet's center.  The veteran was also doing his art and showing 
it at local shows.  He also continued to use alcohol and 
crack cocaine.  Dr. T. assigned a GAF of 55.

Additional VA records, for the period from August 2000 to 
October 2003, were associated with the claims folder.  An 
initial entry, from August 2000, reported that the veteran 
was doing well.  He was drinking less and doing his art more.  
The veteran was planning a trip to Arizona.  There was no 
evidence of depression or a thought disorder.  A social work 
note from October 2000 reported that the veteran was applying 
for motorcycle school through the Florida department of 
vocational rehabilitation.  The veteran was seen by a social 
worker in October 2001 with concerns about excessive income 
for SSA purposes.  The veteran was working as an independent 
contractor with his hobby of pottery.  He was concerned that 
his additional income could affect his SSA benefits.  The 
veteran related that he was not able to work on a regular 
basis because of his medical conditions.  The veteran was 
seen in the mental health clinic (MHC) in December 2001.  He 
had decreased his alcohol intake and was sleeping well now.  
He still had some trouble with concentration and attention at 
times.  The examiner reported that the veteran's insight and 
judgment were intact, as was his memory, but his 
concentration was subjectively impaired.  A GAF of 60 was 
assigned.  
 
The veteran had surgery on his left shoulder in June 2002.  
An entry from August 2002 noted a good recovery and that the 
veteran was able to work on his potter's wheel.  In October 
2002 the veteran was seen for complaints of left shoulder 
pain.  He reported that he had done a lot of lifting at his 
last art show.  A MHC note from March 2003 noted that the 
veteran was separating from his girlfriend.  The veteran was 
noted to be staying busy with his pottery work and was in a 
recent art show.  He was going to be in another show later in 
the month.  His GAF was 55.  The veteran was seen again for 
left shoulder pain in March 2003.  It was noted that he was a 
potter and used his left arm a lot.  A MHC note, dated in May 
2003, noted that the veteran had had problems because of the 
war in Iraq.  He had worked out his problems with his 
girlfriend.  He continued to work on his pottery full time 
and felt that it was therapeutic.  The veteran's left 
shoulder problems were evaluated for possible surgery in June 
2003.  The veteran said that he could not afford to take a 
couple of months off.  The veteran was seen in the MHC in 
October 2003.  The veteran felt that his relationship with 
his girlfriend was not a healthy one and he was considering 
relocating closer to his sister.  He felt she and her husband 
would be a good support system for him.  The veteran's GAF 
was 60.

The veteran's substantive appeal was received in January 
2004.  He again alleged that his symptoms were more severe 
than what was reflected in his disability rating.  He argued 
that his GAF scores were indicative of a higher rating.

Additional VA records for the period from October 2003 to 
January 2005 were obtained.  The veteran was seen in the MHC 
in January 2004.  He said he continued to have thoughts of 
the events in Vietnam, and symptoms of depression that 
affected his daily life.  He was noted to be a self-employed 
artist that worked with pottery.  The veteran said that he 
had frequent episodes of decreased motivation and anhedonia.  
The examiner assigned a GAF of 50-55.  The veteran was seen 
in the MHC again in March, April, and July 2004 with similar 
complaints.  His GAF was a 55 during those evaluations.  
Finally, the veteran was seen in the infectious disease 
clinic in January 2005.  He reported that he had not worked 
for the last month due to the seasonal fluctuations with his 
work.

The veteran was afforded a VA examination in February 2005.  
The veteran reported being depressed, and anxious with 
flashbacks and insomnia.  His nightmares and flashbacks had 
improved since he was on Wellbutrin.  The examiner said that 
the veteran had had psychiatric treatment off and on over the 
years.  The veteran was noted to still make contact with his 
children and lived with a roommate.  The examiner said that 
the veteran was alert and adequately groomed.  His affect was 
restricted and his mood described as anxious and dysphoric.  
The veteran's speech was normal and there was good eye 
contact.  The examiner said the veteran's thought processes 
were logical and relevant and that insight/judgment were 
intact.  The veteran's memory for recent, intermediate, and 
remote events was said to be intact as was his concentration 
and attention.  There was no suicidal or homicidal ideation.  
The examiner diagnosed PTSD and assigned a GAF of 49.  He 
said that the veteran had a long history of symptoms of PTSD 
that become more prominent when he contracted HIV in 1989 
[sic].  He said that the veteran was moderately to severely 
impaired both socially and industrially.



II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated initially as 30 percent 
disabling from March 30, 2000, under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2006).  Under Diagnostic Code 9411, a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Ibid.  A GAF 
score of 51 - 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Ibid.  A GAF score of 41 - 50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  A GAF 
score of 31 - 40 is defined as "Some impairment in reality 
testing or communication (e.g.. speech is at times illogical, 
obscure or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."

Here the veteran has a severe physical disease that has been 
present since 1988.  He has been determined to be disabled 
from the disease by SSA since 1994.  The veteran's PTSD was 
not a consideration in his SSA disability determination.  The 
first diagnosis of PTSD is not of record until 2000.

The VA outpatient treatment records reflect that the veteran 
receives periodic treatment for his PTSD, approximately once 
every three months.  The entries have denoted his symptoms 
through the years, consisting mostly of his complaints of 
nightmares, flashbacks, depression, some anxiety, some 
difficulty sleeping, and a lack of motivation.  The entries 
have also documented the veteran's ability to maintain social 
relationships with his children and girlfriend/roommate.  He 
has also developed a business involving his pottery and his 
appearance at art shows is well documented.  This interest 
and ability involving pottery was documented by the SSA 
psychological examination in December 1994 and the veteran 
has continued to pursue that interest.

In short, the veteran's symptomatology has remained 
consistent from the time of his claim.  His disability has 
been managed through his periodic outpatient visits and has 
not required any hospitalization.  

The Board notes that the veteran has had some variation in 
his GAF scores, with the 35 from March 7, 2000, being an 
anomaly given that the veteran had a 65 GAF in February 2000 
and in another entry from March 7, 2000, along with the other 
GAF scores of record that were never remotely at that level.  
The outpatient records reflect consistent scores between 55 
and 60, with several at 50 at times.  The only credible GAF 
score below 50 was at the time of the veteran's last VA 
examination.  Although the latter score was slightly lower, 
the examiner did not report a major change in the veteran's 
symptomatology from the prior examination, or from the many 
outpatient records that had documented his symptoms over the 
years.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) 
(vacating Board decision, in part, for failure to consider 
lower GAF scores that reflected a more severe disability than 
the GAF scores cited by the Board).  

The veteran has asserted that he is unemployable from his 
PTSD and that he has been that way since 1994.  This 
assertion is simply not supported by the objective evidence 
of record.  The SSA records clearly establish the basis for 
his not being able to work - conditions unrelated to his 
PTSD.  The veteran's PTSD was not diagnosed until 2000 and 
not one clinical entry, or the two VA examination reports 
say, or even suggest, that the veteran's PTSD makes him 
unemployable or totally disabled.  

A review of the evidence of record does not reflect that the 
veteran manifests the symptoms to warrant a 50 percent rating 
for his PTSD at any time during the pendency of the current 
appeal.  The veteran's claim for a rating in excess of 30 
percent is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for PTSD.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).


ORDER

The veteran's claim for an initial evaluation in excess of 30 
percent for service-connected PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


